Citation Nr: 1132505	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-37 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to nonservice-connected burial benefits to include burial, plot, and transportation allowances.


WITNESSES AT HEARING ON APPEAL

Owner of Hems Brothers Mortuary and Crematory and an Officer of the Company


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The deceased Veteran had active service from October 1968 to September 1970.  The appellant is the director of the Veteran's funeral and claims reimbursement for an unpaid balance.  See 38 C.F.R. § 3.1601(a)(1)(i) (2010).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claim was subsequently transferred to the VA RO in San Diego, California.

In May 2010, the appellant testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.  The Board remanded this case in October 2010.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in January 2004 of blood loss due to upper gastrointestinal bleeding.

2.  The appellant is the director of the Veteran's funeral and claims reimbursement for an unpaid balance in the amount of $600.00.  

3.  At the time of his death, the Veteran was in receipt of a permanent and total nonservice connected pension, as well as pension benefits for arteriosclerotic heart disease, major depressive disorder, and gastroesophageal reflux disease. 

4.  At the time of his death, the Veteran was service-connected for perceptive type partial deafness in his left ear.  

5.  The Veteran's death was not due to a service-connected disability.  

6.  The Veteran is not buried in a national, or other cemetery under the jurisdiction of the United States or state cemetery.

7.  The Veteran was eligible for burial in a national cemetery.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA nonservice-connected death burial allowance have been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 38 C.F.R. § 3.1600, 3.1601, 3.1602 (2010).

2.  The criteria for entitlement to a plot or interment allowance have been met. 38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the pertinent facts in this case are not in dispute and the law is dispositive, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

II. Burial Benefits

The appellant's claim for burial benefits is based on the Veteran's death due to a nonservice connected disability at a VA medical facility.  The appellant's claim concerns three distinct benefits, burial, plot and transportation allowances, which have separate criteria.  The Board will address each in turn.  For the reasons that follow, the Board concludes that burial and plot allowances are warranted for the appellant, but transportation allowances are not.  

Regardless of which benefit is sought, the appellant must demonstrate that all or some portion of the original bill remains unpaid.  Funeral directors may be claimants for burial or plot allowances if the entire bill or any balance remains unpaid.  See 38 C.F.R. § 3.1601(a)(1)(i), (2)(i).  In the present case, the appellant contends that the funeral home is entitled to burial benefits because the appellant's sister was credited $600 with the understanding that VA would pay the balance.  

The funeral home filed a VA Form 21-530, Application for Burial Benefits, on February 12, 2004, indicating that the total funeral expenses were $4104.30 of which the Veteran's sister paid $3504.30.  A receipted funeral bill dated January 30, 2004, was attached to the application in the amount of $4104.30.  The bill indicated charges for transportation from San Diego, California ($185); air freight on Delta Airlines ($472.19); and transportation to Jacksonville, Florida ($145).  It also included $1500 in professional services, $595 for a casket, $46.11 in sales tax, $200 for Saturday overtime, $100 to pay clergy, $100 for 10 certified death certificates, $13 to refile a burial permit, and $748 for outside mortuary charges (Inman).  Of the total amount, the bill shows that the Veteran's family paid $3504.30, leaving a balance of $600 unpaid.  The next day, VA received a VA Form 21-530 from the Veteran's sister in which she stated the total expense of the burial, funeral, transportation, and burial plot was $4763.80 and that she paid $4763.80.  The Veteran's sister also submitted a receipted funeral bill that indicated the total funeral expense was $4104.30 minus $600.  It is unclear from this document why the funeral home reduced the bill by $600.  The Veteran's sister also attached a receipt showing that she paid the mortuary $3504.30.  She also attached several other receipts and bills.  

The record also contains a copy of an invoice from Inman Shipping Worldwide to the funeral home dated January 2004 that shows charges of $100 for death certificates, $698 for complete shipping service, $145 for additional transportation, and $50 for autopsy repair.  The total of this invoice was $993.  The additional transportation appears to account for "Transportation to Jacksonville, FL" as listed on the receipt included with the appellant's claim.  A statement of account to accompany claim for benefits with Department of Veterans Affairs from Inman shows that the funeral home paid the invoice in full in March 2004.  This statement further broke down the $698 for complete shipping service into a trip to the airport ($140), embalming ($195), removal ($140), shipping units/air tray ($125), and filing documents ($98).  Also in January 2004, Delta Airlines billed the funeral home $472.19, and the funeral home wrote a check to Delta Airlines for the full amount.  

The November 2007 statement of the case indicates that a secretary at the funeral home indicated during a May 2004 phone call that the Veteran's sister had paid for the funeral service in full.  In October 2004, VA authorized a burial reimbursement award in the amount of $1402.19 to the Veteran's sister, which covered $300 for the burial allowance, $300 for the plot, and $802.19 for transportation of the Veteran's remains since he died in a VA medical facility.  Two days after that authorization, the RO denied the appellant's claim for burial benefits because it found that the funeral costs were paid in full by the Veteran's sister.

At the May 2010 hearing, the appellant argued that the dispute arose from a difference in terminology in that the mortuary believed that "paid in full" referred to the Veteran's sister's portion of the bill, omitting the $600 credit that they believed would be paid by VA as burial expenses.  

In reviewing the evidence of record, the Board finds that there is an unpaid balance for the Veteran's burial expenses in the amount of $600.00.  A statement of funeral expenses dated January 2004 shows that $3504.30 was paid out of a total cost of $4104.30, leaving a balance of $600.  A funeral account dated later in the month confirms those numbers.  The record also contains receipts of the Veteran's sister's check in the amount of $3504.30 and a receipt from the mortuary acknowledging that that amount was paid in full with no balance remaining.  Additionally, the appellant's February 2004 application for burial benefits also indicates that the total expense of burial, funeral, transportation, and burial plot came to $4104.30 and that the Veteran's sister only paid $3504.30.  In light of the appellant's testimony, the Board finds that the Veteran's sister's payments did not cover the full cost of the Veteran's funeral and that the appellant used terminology such as paid in full to convey that the Veteran's sister did not owe the funeral home any more money.  As part of this understanding, the Board further finds that the funeral home intended to credit the Veteran's sister $600 with funds that they hoped to recover after filing a claim with VA to cover the full cost of the funeral.  Finally, the funeral home has priority of payment ahead of individuals whose personal funds were used to pay burial, funeral or transportation expenses.  See 38 C.F.R. § 3.1602(b) (2010).  Payment to the Veteran's sister does not diminish the appellant's right of recovery.  Therefore, the appellant may claim up to $600.00 in unpaid balance of the funeral bill.  The Board turns to each of the allowances sought on appeal, burial, plot and transportation expenses.

If a veteran's death was not service-connected, a burial allowance may be paid toward the veteran's funeral and burial expenses, including the cost of transporting the body to the place of burial, under the following circumstances: (1) at the time of death, the veteran was in receipt of VA pension or compensation (or, but for the receipt of military retirement pay, would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either compensation or pension pending at the time of his death, and, (i) in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to date of death.  38 U.S.C.A. § 2302(a)(1) (West 2002); 38 C.F.R. §§ 3.1600(b)(1),(2) (2010).  The Veteran's death was not service-connected.  At the time of his death, the Veteran service-connected for perceptive type partial deafness in his left ear and was in receipt of a permanent and total nonservice connected pension, as well as pension benefits for arteriosclerotic heart disease, major depressive disorder, and gastroesophageal reflux disease.  The Veteran died in January 2004 of blood loss due to upper gastrointestinal bleeding.  There is no allegation nor does the evidence suggest that the Veteran's service-connected partial deafness was in any way responsible for his death.  As the Veteran was in receipt of VA compensation and pension at the time of his death, a nonservice-connected burial allowance is warranted.  The Board notes that the maximum burial allowance is $300.00.  See 38 U.S.C.A. § 2302(a).

The appellant has also claimed a plot allowance.  A plot or interment allowance when a veteran dies from nonservice- connected causes is warranted when certain conditions are met.  38 C.F.R. § 3.1600(f).  Two categories exist based on the date of the claim filing.  On December 16, 2003, the requirements for plot or interment allowance were liberalized.  All claims received on and after that date are subject to a relaxed standard.  The appellant's claim was received in 2004, after the December 2003 change in law.  The Board will consider the post-December 15, 2003 criteria.  First, the deceased veteran must be eligible for burial in a national cemetery.  A person eligible for burial in a national cemetery includes any veteran.  38 C.F.R. § 38.620 (2010).  In this case, the Veteran was eligible based on his status as a veteran.  Second, the veteran must not actually be buried in a national cemetery or other cemetery under the jurisdiction of the United States.  The Veteran's death certificate lists a private cemetery and does not show that he was buried in a national cemetery or cemetery under the jurisdiction of the United States.  Finally, entitlement is not otherwise precluded via the applicable further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f) (2010).  The Board notes that there are no relevant preclusions under the provisions of 38 C.F.R. §§ 3.1601 through 3.1610, such as interment in a State cemetery.  Thus, the Board finds that the criteria for a plot or interment allowance have been met.  A plot or interment allowance is warranted.  Id.  The plot allowance is $300.00.  38 U.S.C.A. § 2303(b).  

The Board concludes that $600.00 worth of nonservice-connected death burial and plot allowances are warranted, which is the maximum amount the appellant may recover based on the amount unpaid.  See 38 C.F.R. § 3.1600(a).  Any other benefits would be payable to the individuals whose personal funds were expended to cover the costs of the burial, funeral and transportation.  The appellant cannot recover any additional benefit.  Thus, further inquiry into other benefits is not warranted.  

As such, the Board finds that the evidence is at least in equipoise in favor of the appellant's claim in the amount of $600.00.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to nonservice-connected burial allowance of $300.00 is granted.

Entitlement to nonservice-connected plot allowance of $300.00 is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


